            Case 2:19-cv-01223-JFC Document 1 Filed 09/24/19 Page 1 of 38




                          UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


Donald O. Black,

                       Plaintiff,
                                                          Civil Action No.
       v.

Cornerstone Television Inc.,

                       Defendant.



                                    VERIFIED COMPLAINT

       Plaintiff Donald O. Black (“Mr. Black”) submits this Verified Complaint against

Defendant Cornerstone Television Inc. d/b/a Cornerstone Television Network (“CTVN”) and

avers as follows:

       1.       This action seeks to remedy, inter alia, CTVN’s wrongful termination of Mr.

Black’s employment and resultant unlawful breach of contract, CTVN’s unfortunate and

egregious defamatory statements associated with such wrongful termination of Mr. Black’s

employment, false public statements related thereto and CTVN’s conversion of intellectual

property rightfully owned by, and monies properly payable to, Mr. Black.

       2.       This action arises under, inter alia, the Declaratory Judgment Act, 28, U.S.C. §

2201, the Copyright Act, 17 U.S.C. § 101 et seq., the Pennsylvania Wage Payment and

Collection Law, 43 P.S. § 260.1, et seq. and Pennsylvania common law for wrongful

termination, defamation and slander.



                                                1
             Case 2:19-cv-01223-JFC Document 1 Filed 09/24/19 Page 2 of 38




                                          THE PARTIES

        3.       Mr. Black is an adult individual domiciled in the Commonwealth of Pennsylvania

and is the former Chief Executive Officer and President of CTVN.

        4.       CTVN is a Christian broadcast and satellite television network nonprofit

corporation with its principal place of business at 1 Signal Hill Drive, Wall, Pennsylvania 15148-

1499.

                                 JURISDICTION AND VENUE

        5.       This Court has federal question subject matter jurisdiction over this action

pursuant to 28 U.S.C. §§ 1331 and 1338 and supplemental jurisdiction pursuant to 28 U.S.C. §

1367 because the action is brought, in part, under the Declaratory Judgment Act and the

Copyright Act and the conduct alleged herein relates to physical and electronic materials

distributed in, and intended for distribution in, interstate commerce.

        6.       This Court has personal jurisdiction over CTVN because it is a Pennsylvania

corporation and because it conducts business in Pennsylvania, both specifically in connection

with the conduct at issue in this action and generally through systematic and continuous

minimum contacts with Pennsylvania.

        7.       Venue is proper in this district under 28 U.S.C. § 1391 because Mr. Black is

located in this district, CTVN is subject to personal jurisdiction in this district and a substantial

part of the events or omissions giving rise to the claims occurred in this district.

                                   FACTUAL ALLEGATIONS

                                            Background

        8.      Mr. Black has dedicated his life to serving the Christian community.

                                                  2
             Case 2:19-cv-01223-JFC Document 1 Filed 09/24/19 Page 3 of 38




        9.       Mr. Black earned his master’s degree in Communication from Regent University

and attended the Regent University School of Law.

        10.      Mr. Black has successfully served in executive leadership on several nonprofit

teams with very strategic worldwide missions.

        11.      Mr. Black has developed and led large teams of highly skilled professionals who

have worked together to accomplish their organization’s goals and further their mission with

excellence and integrity.

        12.      Mr. Black has dedicated his thirty-four year career to Christian faith and family

based missions with his strategic, servant based leadership skill sets.

        13.      Mr. Black is a compassionate leader. He is motivated to help people grow and

develop their knowledge, talents and skills in order to improve their careers and lives.

        14.      Mr. Black is a loving husband to his wife, Teri Black, and is a father of four

children.

               Mr. Black's Selection as President/CEO and Employment Agreement

        15.      Founded more than 40 years ago, CTVN is a broadcast and satellite television

network with more than 100 affiliate stations. While CTVN operates within a relatively narrow

market segment of television, cable and the internet, it enjoys a widespread audience of Christian

followers. CTVN, by its own measure as presented on its website, broadcasts to over six (6)

million broadcast television homes every day.

        16.      In 2012, CTVN initiated a national search for a new Chief Executive Officer and

President to lead the organization. This position is crucial to CTVN’s ministry, as this officer



                                                  3
         Case 2:19-cv-01223-JFC Document 1 Filed 09/24/19 Page 4 of 38




operates as the primary strategic leader and serve as its outward-facing figurehead and

spokesperson of the organization.

       17.     Mr. Black underwent a rigorous interview process that spanned many months as

part of and in connection with CTVN’s national search.

       18.     Ultimately, Mr. Black was selected out of numerous highly qualified candidates

by CTVN to be its new CEO and President. He accepted the job on December 31, 2012, moved

his family from Tennessee to Pittsburgh, and began his new role at CTVN.

       19.     His employment was governed by an employment agreement (the “Employment

Agreement”), an employee handbook and CTVN’s amended and restated bylaws (the “Bylaws”).

The Employment Agreement was for an initial term of three (3) years and was renewed on

January 1, 2016 for another three (3) year term. A true and correct copy of the operative

Employment Agreement is attached and incorporated herein as Exhibit A.

       20.     Pursuant to the Employment Agreement, Mr. Black’s duties and responsibilities

included “being the primary intercessor for Cornerstone Television,” “exercis[ing] final

authority in planning, selection and hiring of all CTVN staff, vendors or any other person or

organization to further the mission of the ministry” and, among other things, “develop[ing] the

vision and objectives of Cornerstone Television.” See Ex. A, p. 1.

       21.     The Employment Agreement includes a binding arbitration provision for any

disputes arising thereunder. See Ex. A, pp. 2-3.

       22.     The Employment Agreement also addresses termination/cancellation of the

Employment Agreement as follows:



                                                   4
         Case 2:19-cv-01223-JFC Document 1 Filed 09/24/19 Page 5 of 38




       This Employment Agreement may be terminated for cause (after providing a 60-day
       written notice) in the event of any of the following is proven true:

             1.   Substantial failure to perform the duties after formal board review.
             2.   Lawful arrest and conviction for any felony crime.
             3.   Demonstrated violations of biblical morals.
             4.   Illegal or unethical public conduct that damages the ministry reputation.

       See Ex. A, p. 3 “Termination/Cancellation” (emphasis added).

       23.         At all times, Mr. Black acted in full compliance with the letter, spirit and terms of

his Employment Agreement. Unfortunately, CTVN did not.

        Mr. Black’s Dedicated and Successful Service as President/CEO of CTVN

       24.         Mr. Black worked tirelessly as CEO/President of CTVN over his six (6) year

tenure as CEO/President.          His dedicated service and commitment to CTVN resulted in

tremendous national and international impact, growth and innovation for CTVN.

       25.         Under Mr. Black’s executive leadership, and in unity with the CTVN’s Board of

Directors and its ministry team:

             •     the organization became debt-free for the first time since its genesis;

             •     CTVN’s annual expense budget decreased each year following Mr. Black’s hire
                   while the quality and quantity of the organization’s work increased;

             •     CTVN created an endowment fund generating future financial assets for its
                   mission and to provide security in turbulent times for donor based organizations;

             •     CTVN launched national campaigns which involved outreach and discipleship
                   print materials, high-quality digital media and ministry websites;

             •    the organization designed and implemented a comprehensive employee job
                  description and performance review system;

             •     a monthly and annual employee recognition program was created and launched;



                                                     5
         Case 2:19-cv-01223-JFC Document 1 Filed 09/24/19 Page 6 of 38




             •   CTVN’s worldwide viewing audience was expanded through the addition of
                 ROKU, Apple, Droid and Google Apps for smart devices;

             •   national campaigns were launched that allowed millions of people to be touched
                 by CTVN’s broadcast of God’s word;

             •   a high-quality digital media ministry community was developed and launched on
                 a new ministry website and on both YouTube and Facebook;

             •   the organization saw production of the highest quality and largest number of
                 original programs in Christian television;

             •   CTVN’s television viewing audience grew by double digits over the last two
                 years of his leadership as measured by an independent ratings company;

             •   the organization successfully was able to navigate a three-year process with the
                 FCC to allow significant Federal benefits and reimbursement to be obtained;

             •   the organization saw production of many outreach/discipleship print materials;
                 and, inter alia,

             •    CTVN’s donor development team successfully created a monthly giving program
                 titled “Harvest Partners” to encourage automatic monthly credit card donations.

       26.       The growth and successes of CTVN did not stop there under Mr. Black’s

leadership. Mr. Black, in unity with its Board of Directors and the ministry team:

             •   developed a successful Christian grassroots movement, In God We Trust;

             •   created a new program and revenue stream with his Real Life Coaching program
                 - to which he owns the intellectual property rights - and which includes digital
                 video files, video graphics, recorded coaching sessions, customer lists and related
                 books and materials;

             •   designed, developed and opened the Bixler Ministry Center which gave CTVN
                 the ability to minister to people by phone, email, Facebook and text messaging;

             •    “Pittsburgh Faith and Family Channel” was created and allows nearly 100
                 churches and ministries to present their Gospel message at no cost; and, inter alia,



                                                  6
         Case 2:19-cv-01223-JFC Document 1 Filed 09/24/19 Page 7 of 38




             •   designed and developed the Pittsburgh Prayer Team, which is a Facebook
                 initiative created to unify viewer, donors and local churches to pray in harmony
                 about targeted local issues.

       27.       Mr. Black’s employment with CTVN prospered and fostered CTVN’s ministerial

purpose, mission and financial well-being substantially.

       28.       At all times, Mr. Black maintained an exemplary employment record during his

tenure for CTVN - with not one grievance, disciplinary measure or other adverse action taken

against him.

       29.       Indeed, Mr. Black’s exemplary employment record was affirmed by the CTVN

Board who conducted reviews of Mr. Black over each of the years of his employment and who

recommended compensation raises - which Mr. Black was awarded, but which he voluntarily

refused to accept on a number of occasions throughout his tenure.

       30.       From the commencement of Mr. Black’s assumption of duties at CTVN in

December of 2012, until the abrupt and unlawful termination of Mr. Black’s employment by

CTVN in November of 2018, Mr. Black enjoyed a pristine employment record, including the

complete absence of any warnings, disciplines, suspensions, complaints, write-ups, grievances,

charges or negative employment actions of any type.

       31.       Mr. Black’s dedicated and faithful service and commitment to CTVN allowed

CTVN to accomplish growth and financial success that it had never accomplished before.

       32.       Not only was Mr. Black instrumental in key growth and success for CTVN, but

his wife and daughter also provided many years of invaluable professional services and ministry

assistance as employees of CTVN as well. Unfortunately, CTVN also abruptly terminated their

employment without any notice or explanation.

                                                7
         Case 2:19-cv-01223-JFC Document 1 Filed 09/24/19 Page 8 of 38




                   The Unscheduled November 6, 2018 CTVN Board Meeting

       33.      On November 6, 2018, Mr. Black was called into an impromptu, unscheduled

CTVN Board (hereinafter the “Board”) meeting at the CTVN offices. Board member, Reverend

Gary Mitrik (“Reverend Mitrik”), on behalf of the Board and without the full knowledge of the

presiding Board Chairman, Mr. Craig Sherwood, proceeded to relay unverified, vague

complaints from anonymous members of the staff regarding Mr. Black’s alleged “organization

leadership style.” The Board made reference to alleged “micromanagement” resulting in “poor

morale and/or fear of job loss.”

       34.      The Board, at no time, relayed any alleged allegations separate and apart from

alleged “leadership” or “management style” complaints. No allegations of any other wrongdoing

were ever mentioned or raised at any time by the Board.

       35.      Nonetheless, given that purely “leadership style” type complaints were raised, the

Board would not further explain the nature of, or elaborate on, these complaints or identify the

complainants.

       36.      Mr. Black made repeated requests for this information in order to allow himself to

respond and rightfully defend himself. However, the Board refused.

       37.      The Board also refused to state why it would not provide Mr. Black with the

courtesy of further information surrounding the alleged complaints, particularly given that Mr.

Black had an exemplary employment record for CTVN at all times as set forth above. They

refused to discuss the charges and allegations under the unfounded and inapplicable excuse of

“Whistle Blower protection.”



                                                8
          Case 2:19-cv-01223-JFC Document 1 Filed 09/24/19 Page 9 of 38




       38.     Without any ability to understand or properly address the speculative and

anonymous complaints raised by the Board, the Board nonetheless asked Mr. Black to take two

days off of work to “pray about it.” A follow up meeting would be held the following week.

       39.     Mr. Black did just that and prayed extensively - at all times wanting the truth to

come to light and be known by all so that a peaceful, amicable and God-focused resolution could

be reached. Those are still his prayers at this time.

          The Solicitation ofNegative “Complaints” About Mr. Black Without Investigation

       40.     Mr. Black has come to know and believe that in the weeks or months leading up

to the November 6, 2018 Board meeting, CTVN’s officers, directors and/or managers

independently and openly solicited staff complaints or grievances against him while he was out

of the country on a CTVN donor trip to Israel in October of 2018.

       41.     Upon information and belief, CTVN’s Human Resources team, led by CTVN’s

Human Resources Manager, Deb Goodman, solicited approximately a dozen complaints - all

but four (4) of which are apparently unsigned and anonymous - without any investigation into

their truth or validity. And, as Mr. Black now understands and believes, only negative feedback

about Mr. Black was solicited, welcomed or accepted.

       42.     Upon information and belief, these purported complaints were misused by certain

CTVN directors and managers as pretext to unlawfully terminate Mr. Black’s employment “for

cause,” without the requisite notice or right to cure as provided for by his Employment

Agreement.




                                                  9
        Case 2:19-cv-01223-JFC Document 1 Filed 09/24/19 Page 10 of 38




       43.     At no time was Mr. Black provided copies of any of the alleged written

complaints against him despite his repeated requests to see them and/or be provided further

explication about them.

       44.     It is also noteworthy that three of the four staff members that actually signed

complaints against Mr. Black were thereafter promoted in their duties and roles at CTVN.

        CTVN’S ContinuedDamasins Actions Leading to Mr. Black’s Wrongful Termination

       45.     Mr. Black left the November 6, 2018 Board meeting feeling as if he had been

convicted and sentenced to charges without having the opportunity or knowledge to properly

respond and defend himself.

       46.     On several different occasions following the November 6, 2018 Board meeting,

Mr. Black was denied any opportunity to investigate or confront the allegations against him, let

alone conduct or have conducted a prompt and impartial investigation of the claimed allegations.

Mr. Black was not allowed to confront, much less cross examine, CTVN or the individuals under

its control who made the alleged complaints, let alone have an independent third party do so.

       47.    In fact, the day after the unscheduled November 6, 2018 Board meeting wherein

Mr. Black was made aware of alleged leadership style complaints, Mr. Black, in an attempt to

offer means of resolution and/or remedy, stated that he would agree to work with an independent

executive coach or consultant with experience working with CEOs - who could interview those

alleged to be impacted by his leadership and help him create a Leadership Development Plan. A

true and correct copy of a letter by Mr. Black to the Board dated November 7, 2018 is attached

hereto and incorporated herein as Exhibit B.

       48.    Mr. Black’s offer was rebuffed by CTVN without consideration.

                                               10
         Case 2:19-cv-01223-JFC Document 1 Filed 09/24/19 Page 11 of 38




        49.     Mr. Black also implored the Board to institute a plan to prevent negative fall-out

and rumors, locally and nationally, if it was the Board’s intent to terminate his employment. He

raised that such a change would impact not only himself, but also his wife and daughter. He also

asked that the CTVN donor and staff family be “informed in a proper manner for the sake of the

ministry” and to protect him and his family. See Ex. B. Unfortunately, Mr. Black’s requests

were also not given any due consideration.

        50.     On November 12, 2018, a follow-up Board meeting with Mr. Black was held.

The meeting was not held at the CTVN offices where ample space existed for a meeting. Rather,

it was held off-site, at a hotel, the Residence Inn, in Monroeville, Pennsylvania.

        51.    At this November 12, 2019 meeting, Mr. Black was notified that, based on the

nebulous complaints related to Mr. Black’s alleged leadership or management style, the Board

would not be renewing his contract beyond January 2019. Mr. Black was offered no further

explanation or justification for this decision.

        52.     CTVN, by and through its actions, did not merely just advise that Mr. Black’s

contract would not be renewed. Rather, it wrongfully fired him without notice and without

cause, terminating all duties and functions of Mr. Black that very day.

       53.     Mr. Black was fired and fired wrongfully, all the while CTVN attempted to

portray that he was not being fired, but rather it was simply a matter of not “renewing his

contract.”

       54.     At no point, either before Mr. Black’s abrupt and groundless termination, or any

time thereafter, was Mr. Black given notice of a basis (whether legal, procedural or otherwise)

for his employment termination; nor was Mr. Black provided an opportunity to contest the

                                                  11
          Case 2:19-cv-01223-JFC Document 1 Filed 09/24/19 Page 12 of 38




termination, address CTVN’s grounds for termination, if any, or to refute any allegations against

his leadership abilities and/or character.

         55.   Mr. Black was wrongfully fired on November 12, 2018. Relieved of all work

obligations, all duties, any role at CTVN from that day forward. His business emails were

immediately canceled, his keys and security fobs removed and taken from him.

         56.   He was advised at the November 12 off-site meeting that he was no longer

permitted on CTVN property. He was told to leave CTVN’s property immediately - then and

there.

         57.   Mr. Black was not even given the courtesy of being permitted to retrieve his

personal property from CTVN that day. Indeed, it was not for many weeks that CTVN finally

allowed Mr. Black to return to the property after hours and under supervision to retrieve his

personal belongings which had been boxed and placed in the CTVN warehouse.

         58.   Mr. Black’s wife1 and daughter,2 who were also employed by CTVN, were

likewise fired on that same day, without explanation. Mr. Black was advised that his wife and

daughter were “released” from CTVN and Mr. Black was instructed that Mr. Black, his wife,

Teri, and daughter, Kelsy, were not to return to the building.




  Mr. Black’s wife, Teri Black, was also employed by CTVN for more than four (4) years and at the time
of her termination she was CTVN’s Development Manager. Upon Mr. Black’s termination, Teri was
likewise asked to leave immediately, without any opportunity to retrieve her personal possessions from
CTVN’s property and without explanation.

2 Mr. Black’s daughter, Kelsy Black was employed by CTVN for more than four (4) years and at the time
of her termination she was CTVN’s Marketing and Promotions Manager. Upon Mr. Black’s termination,
Kelsy was likewise asked to leave immediately, without any opportunity to retrieve her personal
possessions from CTVN’s property and without explanation.

                                                 12
        Case 2:19-cv-01223-JFC Document 1 Filed 09/24/19 Page 13 of 38




       59.     Mr. Black and his family were treated as if they were sentenced and convicted -

without an opportunity to have the truth known or defend themselves.

       60.    Following the firing of Mr. Black and his family members, the Board eventually

moved, by referendum, that Mr. Black’s Employment Agreement would not be extended after

December 31, 2018. Again, however, such act was ineffective and merely a guise to try to avoid

any claim that Mr. Black’s employment was unlawfully terminated on November 12, 2018.

                       Disregard of Corporate Governance and CTVN Procedures

       61.    The Board not only wrongfully fired Mr. Black, but it also disregarded proper

corporate governance and proper procedures for removing Mr. Black as a voting member from

the Board.

       62.    Pursuant to the Bylaws (Article II, Section 14), a special meeting of the Board to

remove a director requires written notice to all Board members at least ten (10) days before the

meeting takes place.    A true and correct copy of CTVN’s Bylaws are attached hereto and

incorporated herein as Exhibit C.

       63.    Immediately following the November 12, 2018 Board meeting, the Board

disabled Mr. Black’s CTVN email domain such that he was no longer able to receive Board

meeting information and/or notifications.    Therefore, Mr. Black was not in receipt of any

notifications of the Board meetings pertaining to his termination/removal from the Board and

was denied any meaningful opportunity to vote and/or appear and defend himself.

       64.    CTVN also ignored its obligations under the Employment Agreement to provide

60-day written notice and to prove any of the four events warranting termination for “cause” as

listed on page three (3) of the Employment Agreement. See supra.

                                              13
         Case 2:19-cv-01223-JFC Document 1 Filed 09/24/19 Page 14 of 38




       65.     Specifically, at no time did CTVN offer any facts or proof that: 1) Mr. Black

substantially failed to perform his duties after formal board review; 2) Mr. Black was lawfully

arrested and convicted for any felony crime; 3) Mr. Black demonstrated violations of biblical

morals; or 4) Mr. Black conducted illegal or unethical public conduct that damaged the

ministry’s reputation. See Ex. A, p. 3.

       66.     To be clear, Mr. Black performed the duties required of him under the

Employment Agreement at all times. That expressly included that: he was never arrested or

convicted for any felony crime; he at all times demonstrated biblical morals; and he conducted

no illegal or unethical public conduct that could damage the ministry reputation.

       67.     Nor has CTVN ever alleged or stated that any of the above events have occurred.

To the contrary, Mr. Black was a dedicated steward of the CTVN mission since the day that he

was hired.

       68.     Following the November 12, 2018 Board meeting, and ever-conscientious of

protecting his family’s reputations, Mr. Black wrote a letter to the Board and respectfully

requested that CTVN agree to reach a mutually agreeable statement for public release related to

Mr. Black’s departure. A true and correct copy of a letter by Mr. Black to the Board dated

November 12, 2018 is attached hereto and incorporated herein as Exhibit D.

       69.     Again, sadly, Mr. Black’s reasonable, justified and good faith requests were not

recognized or honored as further demonstrated below.

                    Defamatory and Further Damaging Conduct by CTVN

       70.     Only a day after the referendum vote to remove Mr. Black from CTVN, at a

specially convened November 13, 2018 meeting directed by CTVN officers and directors, Mr.

                                                14
        Case 2:19-cv-01223-JFC Document 1 Filed 09/24/19 Page 15 of 38




Black was disgraced and defamed to more than 50 staff members and employees of CTVN (the

“CTVN Staff’) - by slanderous inferences and patently false accusations regarding Mr. Black.

       71.     Specifically, current CTVN Board Chairman, Reverend Gary Mitrik, read a

statement which advised the CTVN Staff that the Board “has decided to move in a different

direction and not renew the contract of Donald Black.” Reverend Mitrik then added that he “was

asked by the Board to apologize to those hurt, abused, treated harshly, and for the Board not

seeing this and doing something much earlier.”

       72.    The obvious and only implication of this was that certain individual(s) within the

CTVN Staff had been hurt, abused or treated harshly by Mr. Black. This public statement was

not only untrue, but carried with it defamatory inferences and spawned harmful speculation by

CTVN Staff, viewers and donors regarding Mr. Black.

       73.    Within minutes, Reverend Mitrik’s message was spread to many others, outside

the CTVN Staff and into the broader CTVN viewership and Christian community.

       74.    Following the meeting, and much to Mr. Black’s utter humiliation and pure

dismay, Mr. Black was contacted by several of CTVN Staff who were in attendance at the

meeting and inquired as to what had transpired to cause the Board to convey that message.

       75.    Mr. Black quickly received many texts and calls from other individuals in the

broader CTVN viewership and Christian community who had heard about the Board’s message

and made the same inquiries of Mr. Black.

       76.    Much to Mr. Black’s humiliation and dismay, he could not form a proper

response because he was lacking information and detail as to what had transpired to cause his

termination and regarding the content of the Board’s message to CTVN Staff.

                                                 15
           Case 2:19-cv-01223-JFC Document 1 Filed 09/24/19 Page 16 of 38




          77.    Upon information and belief, CTVN and its directors, officers and/or agents

deliberately made these widely publicized representations to call into question and/or taint Mr.

Black’s integrity, morality, personal character and 30+ year reputation as a leader in faith-based

nonprofit organizations.

          78.    CTVN then published the following Board approved press release on its website

(the “Press Release”):

          The board of Cornerstone Television Network announces today that its President
          and CEO, Don Black, will be leaving the organization to pursue other ministry
          opportunities. Don and Teri will no longer be hosting Real Life...

A true and correct copy of the CTVN Press Release is attached hereto and incorporated herein as

Exhibit E (emphasis added). See also http://www.ctvn.org/wp-content/uploads/2018/11/CTVN-

Announcement.pdf.

          79.    The statement relating to Mr. Black’s departure from the organization to pursue

“other ministry opportunities” was and is patently untrue.

          80.    There was no factual or other basis for CTVN’s statement - it was simply false

and wholly misleading. Mr. Black never advised that he was leaving CTVN and never advised

that he was leaving to pursue another ministry. He intended to do neither and CTVN knew that.

          81.   By misstating the true and correct reason that Mr. Black was so abruptly taken off

the air, without even the chance to address his viewers one last time, the false statement

regarding his departure caused severe and harmful speculation and harm to Mr. Black and his

family.

          82.   Further, given the context of the defamatory statements made by current Board

Chair Reverend Mitrik immediately preceding the Press Release, and considering the insinuation

                                                16
         Case 2:19-cv-01223-JFC Document 1 Filed 09/24/19 Page 17 of 38




of, or inference from, the defamatory statements was that Mr. Black is unfit, personally or

professionally, to serve in CTVN’s ministry, or any other ministry (and, indeed, that he had

harmed and abused personnel), this statement compounded and only magnified the harm to his

reputation, humiliation and shame.

        83.    Mr. Black believes that the Press Release, which remains on CTVN’s website

today, was issued as a guise to conceal the true nature of CTVN’s misconduct surrounding Mr.

Black’s wrongful termination and in order impute ill repute upon him. Their motivation for this

statement was an attempt to satisfy any questions from viewers and partners regarding Mr. and

Mrs. Black’s organizational and broadcast disappearance with a statement meant to preserve the

financial donors continued support.

       84.     Mr. Black has been denied any meaningful opportunity to clear his name or clear

his family’s name.

       85.     These defamatory statements have disgraced, humiliated and stigmatized Mr.

Black and severely damaged and/or compromised his reputation, good moral character and any

viable opportunity for meaningful future employment at this time.

       86.     As a direct and proximate result of CTVN’s wrongful conduct, Mr. Black has

sustained injuries and damages including, but not limited to: lost wages and income, past and

future; loss of job and career opportunities; loss of earning capacity; humiliation and

mortification; loss of reputation and esteem amongst the CTVN Staff and in the broader CTVN

viewership and Christian community; damages to personal reputation and damage to business

reputation; loss of enjoyment of the ordinary pleasures or everyday life and the loss of the ability

to pursue employment of choice.

                                                17
        Case 2:19-cv-01223-JFC Document 1 Filed 09/24/19 Page 18 of 38




                   The Dissent to CTVN’s Conduct and Treatment of Mr. Black

       87.      In the months to follow, various members of the CTVN Staff, regular and major

donors to CTVN and certain Board members, objected to CTVN’s actions in wrongfully

terminating Mr. Black.

       88.      For example, then CTVN Board Chairman, Craig R. Sherwood, motioned the

Board to extend Mr. Black’s contract and on several occasions implored the Board to allow Mr.

Black to properly address the accusations against him and, at the very least, to coordinate with

Mr. Black on a mutually-agreeable public statement regarding Mr. Black’s departure. A true and

correct copy of Craig R. Sherwood’s letter to the Board dated November 19, 2018 is attached

hereto and incorporated herein as Exhibit F.

       89.      Furthermore, one major donor wrote a letter to the Board advising:

             [I was]...taken back by Channel 40’s decision to remove Don Black as
             President. I liked the direction, the leadership, and the vision that was shared
             with me. As a major Donor I would like to privilege to meet with you and the
             Board to better understand the new direction you speak of, who is now captain
             of the ship and why Don Black is no longer there.

A true and correct copy of the donor’s letter to the Board is attached hereto and incorporated

herein as Exhibit G.

       90.      Upon information and belief, the major donor informed Reverend Mitrik that he

retracted his forthcoming six-figure donation to CTVN for 2019 - because he trusted the

direction of CTVN under Don’s leadership. See Ex G.

       91.      It was not until December 2018, that Mr. Black was finally permitted to return to

the CTVN premises to retrieve he and his family’s personal belongings and, in an inhumane and

demeaning fashion.      Unfortunately before being boxed and sent to the warehouse, CTVN

                                                18
         Case 2:19-cv-01223-JFC Document 1 Filed 09/24/19 Page 19 of 38




leadership had displayed Mr. Black’s personal items on a couch in the executive waiting area for

all CTVN Staff and corporate visitors to see.

                    Mr. Black’s Intellectual Property and Ownership Rights

       92.     Over the years, Mr. Black has dedicated his life to public ministry and made it his

mission to provide innovative solutions to enhance viewership and marketing efforts of CTVN

once he became President/CEO. To that end, Mr. Black developed intellectual property which is

nationally recognized as being on the cutting edge of Christian television and interactive training.

       93.     In support of this mission, for example, Mr. Black developed digital coaching

recordings and written materials for his Real Life Coaching program. His In God We Trust

grassroots program -which is available on Facebook and email blasts are designed to guide users

in their faith and spiritual growth - as well as numerous additional original works in written,

audio, and video forms written, created and produced by Mr. Black in the course of his work at

CTVN (the “IP Materials”).

       94.     Acknowledging Mr. Black’s substantial creative contributions and exclusive

ownership of the resulting works, pursuant to the terms of his Employment Agreement, CTVN

expressly agreed that Mr. Black is the owner of “[a]ny work (written or spoken) that [he]

originate[s], write[s], or produce[s], during [his] services from CTVN” and he retains “the

copyright to the intellectual property, to the work or work product under the terms of this

Employment Agreement.” See Ex. A, p. 4.

       95.     Through this provision, CTVN acknowledged, transferred, and/or assigned the

ownership of all copyrights and other rights to the IP Materials to Mr. Black and agreed to the

ownership of the IP Materials by Mr. Black. Id.

                                                19
         Case 2:19-cv-01223-JFC Document 1 Filed 09/24/19 Page 20 of 38




        96.    Furthermore, pursuant to the terms of his Employment Agreement, Mr. Black

retained the rights to his “name, voice and personal likeness.” See Ex. A, p. 4.

        97.    Despite Mr. Black’s specific and repeated requests for copies of the IP Materials

in CTVN’s possession and its recognition of Mr. Black’s ownership of the intellectual property

rights therein through the Employment Agreement, CTVN refuses to acknowledge Mr. Black’s

irrefutable ownership interest in the IP Materials, and Mr. Black has been damaged as a result of

his inability to use the same.

        98.    Instead, CTVN has retained control over the IP Materials, has refused to

acknowledge or honor Mr. Black’s rights, and has failed to provide access to and refused to

return copies of the IP Materials to Mr. Black.

       99.     CTVN has, instead, improperly rejected Mr. Black’s numerous requests for copies

of the IP Materials.

        100.   Thus, Mr. Black has been prevented from exercising his rights of ownership -

including pursuing valuable, commercial opportunities associated with the IP Materials.

        101.   CTVN’s refusal to provide the IP Materials to Mr. Black has caused and

continues to cause injury to Mr. Black that cannot be compensated solely through an award of

monetary relief.

                                          COUNTI
                           Breach of Contract for Failure to Arbitrate

        102.   Mr. Black incorporates by reference, as if fully set forth here, the allegations of all

preceding and subsequent paragraphs.




                                                  20
         Case 2:19-cv-01223-JFC Document 1 Filed 09/24/19 Page 21 of 38




        103.   The Employment Agreement in place between Mr. Black and CTVN created a

valid and binding contractual obligation that remains enforceable and effective as of this date.

        104.   The Employment Agreement contains an arbitration provision which requires

CTVN to submit to arbitration in the event a dispute arises under the Employment Agreement.

See Ex. A, p. 3.

        105.   Mr. Black initiated a private arbitration proceeding against CTVN by properly

filing a demand with the American Arbitration Association (the “Demand”). A true and correct

copy of the Demand is attached and incorporated herein as Exhibit H.

        106.   CTVN breached the Employment Agreement by refusing to submit to arbitration.

       107.    Specifically, CTVN refused to pay for the administrative fee required of a

respondent in AAA arbitration proceedings, thereby preventing Mr. Black from bringing his

wrongful termination and other claims against CTVN in a private, confidential arbitration setting

as he desired. Thus, leaving Mr. Black with no choice but to proceed with litigation in this

public forum given that the AAA closed his case due to CTVN’s failure to pay the arbitration

fee. A true and correct copy of the letter from the AAA is attached and incorporated herein as

Exhibit I.

       108.    Furthermore, even after CTVN wrongly refused to participate in the contractually

required private arbitration, Mr. Black sent further communication to CTVN, through counsel,

imploring that the parties engage in Christian Conciliation - outside of court - to resolve their

disputes. He had previously pleaded for Christian Conciliation on several different occasions

before filing with the AAA - in accordance with scripture - to resolve the parties’ disputes.



                                                21
        Case 2:19-cv-01223-JFC Document 1 Filed 09/24/19 Page 22 of 38




However, at each step and despite each plea, CTVN refused Christian Conciliation and, more

recently, ignored Mr. Black’s request altogether.

       109.    Specifically, one week prior to commencing this lawsuit, Mr. Black, through

counsel, provided CTVN with a draft of this complaint and again urged that the parties engage in

Christian Conciliation in accordance with scripture - further advising that Mr. Black would have

no choice but to file this lawsuit if CTVN refused. CTVN never gain Mr. Black the courtesy of a

response to this request. Hence, despite every effort by Mr. Black to avoid a public dispute,

CTVN left Mr. Black no choice.

       110.    As a direct and proximate result of CTVN’s past and continuing breach of the

arbitration provision of the Employment Agreement, Mr. Black has been damaged:                    this

includes, but is not limited to, the fees and costs paid by Mr. Black to initiate the AAA

arbitration proceeding against CTVN.

       WHEREFORE, Mr. Black requests a judgment in his favor and against CTVN and an

award of the fees and costs associated with Mr. Black’s initiation of the AAA arbitration

proceeding and CTVN’s wrongful refusal to participate therein as required by the Employment

Agreement, and such other relief as the Court deems just and proper.

                                            COUNT II
                            Breach of Contract for Wrongful Termination

       111.    Mr. Black incorporates by reference, as if fully set forth here, the allegations of all

preceding and subsequent paragraphs.

       112.    The Employment Agreement in place between Mr. Black and CTVN created a

valid and binding contractual obligation that remains effective and enforceable. See Ex. A.


                                                 22
         Case 2:19-cv-01223-JFC Document 1 Filed 09/24/19 Page 23 of 38




        113.   The Employment Agreement contains a provision which requires CTVN to

provide 60-days’ written notice prior to termination and prove of one the four events listed on

page three (3) of the Employment Agreement before it could terminate Mr. Black for “cause.”

See Ex. A, p. 3.

       114.    CTVN breached the Employment Agreement by failing to provide 1) 60-days’

written notice of termination and 2) proof that Mr. Black: a) substantially failed to perform his

duties after formal board review, b) was lawfully arrested and convicted for any felony crime, c)

demonstrated violations of biblical morals, or d) conducted illegal or unethical public conduct

that damaged the ministry reputation. See Ex. A, p. 3.

       115.    Pursuant to the Employment Agreement, Mr. Black’s term was not to expire until

January 6, 2019.

       116.    Mr. Black’s employment was wrongfully terminated, without the 60-days’ written

notice/right to cure to which he was entitled, prior to the expiration of his Employment

Agreement - on November 12,2018.

       117.    CTVN’s wrongful firing of Mr. Black was in breach of the Employment

Agreement.

       118.    As a direct and proximate result of CTVN’s past and continuing breach of the

Employment Agreement, Mr. Black has sustained injuries and damages including, but not

limited to: lost wages and income, past and future; loss of job and career opportunities; loss of

earning capacity; humiliation and mortification; loss of reputation and esteem amongst the

CTVN Staff and in the broader CTVN viewership and national Christian community; damages to



                                               23
         Case 2:19-cv-01223-JFC Document 1 Filed 09/24/19 Page 24 of 38




personal reputation and damage to business reputation; loss of enjoyment of the ordinary

pleasures or everyday life; and the loss of the ability to pursue employment of choice.

        WHEREFORE, Mr. Black requests a judgment in his favor and against CTVN and an

award of all available actual, direct, consequential, and compensatory damages, and such other

relief as the Court deems just and proper.

                                    COUNT III
   Declaratory Judgment Under the Copyright Act, 17 U.S.C. $ 204 and 28 U.S.C. § 2201

        119.    Mr. Black incorporates by reference, as if fully set forth here, the allegations of all

preceding and subsequent paragraphs.

        120.    Pursuant to the express terms of the Employment Agreement, Mr. Black is the

indisputable owner of the IP Materials.

        121.    The Employment Agreement contains a valid and enforceable acknowledgement

of Mr. Black’s undivided rights in all such IP Materials.

        122.    Nonetheless, CTVN contests Mr. Black’s rights and has retained control over the

IP Materials.

        123.    CTVN has failed to provide access to and refused to return the IP Materials to Mr.

Black despite his various requests.

        124.    CTVN has also rejected and refused to acknowledge Mr. Black’s ownership rights

of the IP Materials.

        125.    CTVN’s conduct in refusing to return Mr. Black’s IP Materials and rejecting that

Mr. Black has ownership over them is in violation of the Employment Agreement and in

violation of the Copyright Act, 17 U.S.C. § 204, thereby entitling Mr. Black to a declaratory


                                                  24
         Case 2:19-cv-01223-JFC Document 1 Filed 09/24/19 Page 25 of 38




judgment of his ownership of the IP Materials under the Declaratory Judgment Act, 28 U.S.C. §

2201.

        126.   By its refusal to provide the IP Materials to Mr. Black, and its denial of Mr.

Black’s rights therein, CTVN has caused an immediate case or controversy concerning the

ownership of the IP Materials under the Employment Agreement and otherwise.

        127.   CTVN’s refusal to provide the IP Materials to Mr. Black has caused and

continues to cause injury to Mr. Black that cannot be compensated solely through an award of

monetary relief.

        WHEREFORE, Mr. Black requests a judgment in its favor and against CTVN (a)

entering a declaration that Mr. Black is the owner of all tangible and intangible rights in and to

the IP Materials, including all electronic manuscript files, (b) issuing an injunction commanding

the immediate transfer and release of all such IP Materials, including all electronic manuscript

and design files, (c) all available actual, direct, consequential, and compensatory damages, and

(d) awarding such other preliminary and permanent injunctive relief, available attorneys’ fees

and costs, and such other relief as the Court deems just and proper.

                                        COUNT IV
               Breach of Contract Related to Mr. Black’s Intellectual Property

        128.   Mr. Black incorporates by reference, as if fully set forth here, the allegations of all

preceding and subsequent paragraphs.

        129.   The Employment Agreement in place between Mr. Black and CTVN created a

valid and binding contractual obligation. See Ex. A.




                                                 25
         Case 2:19-cv-01223-JFC Document 1 Filed 09/24/19 Page 26 of 38




        130.    Pursuant to the terms of his Employment Agreement with CTVN, Mr. Black is

the owner of “[a]ny work (written or spoken) that [he] originate^], write[s], or produce[s],

during [his] services from CTVN” and he retains “the copyright to the intellectual property, to

the work or work product under the terms of this Employment Agreement.” See Ex. A, p. 4.

        131.    Furthermore, Mr. Black retained the rights to his “name, voice and personal

likeness.” See Ex. A, p. 4.

        132.    CTVN has breached the contract by refusing to acknowledge Mr. Black’s

irrefutable ownership interest in the IP Materials and Mr. Black has been damaged as a result of

its inability to use the same.

        133.    Mr. Black’s IP Materials include, but are not limited to, the following: (a)

books/booklets/workbooks, (b) DVD/CD’s, (c) broadcast programs, (d) real life coaching

internet-based discipleship training, (e) student/customer files and records that are attached to a

Real Life Coaching contact in CTVN’s database, (f) In God We Trust Facebook fan page and

email addresses, (g) Pittsburgh Prayer Team, Facebook fan page, and email addresses, and (h)

any other recorded programs, social media placements, and internet content.

        134.    CTVN has improperly retained and/or declared control over the IP Materials,

and/or has failed to provide access/refused to return the IP Materials to Mr. Black, and thereby

prevents Mr. Black from exercising his rights of ownership - including pursuing valuable,

commercial opportunities associated with the IP Materials.

        135.    CTVN’s refusal to provide the IP Materials to Mr. Black and/or declaration of

control over the IP Materials has caused and continues to cause injury to Mr. Black that cannot

be compensated solely through an award of monetary relief.

                                               26
         Case 2:19-cv-01223-JFC Document 1 Filed 09/24/19 Page 27 of 38




        136.   CTVN’s has also improperly refused to allow any use of the IP Materials by Mr.

Black in the commercial market - such refusal being without any good faith or justifiable basis.

       WHEREFORE, Mr. Black requests a judgment in its favor and against CTVN (a)

entering a declaration that Mr. Black is the owner of all tangible and intangible rights in and to

the IP Materials, including all electronic manuscript files, (b) issuing an injunction commanding

the immediate transfer and release of all such IP Materials, including all electronic manuscript

files, (c) all available actual, direct, consequential, and compensatory damages, and (d) awarding

such other preliminary and permanent injunctive relief, available attorneys’ fees and costs, and

such other relief as the Court deems just and proper.

                                            COUNT V
                                            Conversion

        137.   Mr. Black incorporates by reference, as if fully set forth here, the allegations of all

preceding and subsequent paragraphs.

        138.   CTVN’s actions in diverting and misappropriating all copies of the IP Materials,

without limitation as alleged herein, constitutes the tort of conversion.

        139.   Mr. Black is the indisputable owner of the IP Material under the Employment

Agreement and is legally entitled to the use and enjoyment thereof.

        140.   CTVN has interfered with Mr. Black’s property and possessory interests in copies

of the IP Materials, and such interference was unjustified, without permission or privilege, and is

continued by CTVN’s wrongful disposition of Mr. Black’s property rights.

        141.   CTVN’s actions as alleged herein constitute interference with Mr. Black’s right of

property in the physical and electronic materials misappropriated by CTVN.


                                                 27
           Case 2:19-cv-01223-JFC Document 1 Filed 09/24/19 Page 28 of 38




          142.   As a result of CTVN’s acts of conversion, Mr. Black has suffered and is suffering

damages and is entitled to an award of actual, direct, consequential, and compensatory damages,

preliminary and permanent injunctive relief, and such other relief as the Court deems just and

proper.

          143.   Moreover, CTVN has acted intentionally, willfully, maliciously, outrageously,

and with reckless indifference to the rights of Mr. Black in the course of its acts of conversion as

alleged herein, warranting an award of punitive damages.

          144.   CTVN’s refusal to provide the IP Materials to Mr. Black has caused and

continues to cause injury to Mr. Black that cannot be compensated solely through an award of

monetary relief.

          WHEREFORE, Mr. Black requests a judgment in its favor and against CTVN (a)

entering a declaration that Mr. Black is the owner of all tangible and intangible rights in and to

the IP Materials, including all electronic manuscript files, (b) issuing an injunction commanding

the immediate transfer and release of all such IP Materials, including all electronic manuscript

files, (c) all available actual, direct, consequential, and compensatory damages, and (d) awarding

such other preliminary and permanent injunctive relief, available attorneys’ fees and costs, and

such other relief as the Court deems just and proper.

                                          COUNT VI
                          Defamation, 42 Pa. Cons. Stat. 44 8341, et sea.

          145.   Mr. Black incorporates by reference, as if fully set forth here, the allegations of all

preceding and subsequent paragraphs.




                                                   28
         Case 2:19-cv-01223-JFC Document 1 Filed 09/24/19 Page 29 of 38




        146.   The statements made by Board Member Reverend Mitrik, on behalf of CTVN and

its Board related to alleged abusive and harsh treatment of CTVN Staff by Mr. Black, as set forth

above, are defamatory in nature as they have diminished Mr. Black’s reputation - both

commercially and personally - and have injured Mr. Black’s business and profession, by, inter

alia, casting doubt on Mr. Black’s temperament, character, integrity and faith.

        147.   CTVN published these statements at a November 13, 2018 Board meeting to

more than 50 staff members and employees of CTVN, as set forth above.

        148.   CTVN then published the Press Release relating to Mr. Black’s alleged intent to

“pursue other ministry opportunities” on its website for the world to see. See Ex. E. See also

http://www.ctvn.org/wn-content/uploads/2018/1 l/CTVN-Announcement.pdf.

        149.   Upon information and belief, the Press Release, which remains on CTVN’s

website today, was issued as a guise to conceal the true nature of CTVN’s misconduct

surrounding Mr. Black’s wrongful termination and in order impute ill repute upon Mr. Black and

preserve its donor base.

       150.    Given the context of the defamatory statements made by Board Member

Reverend Mitrik immediately preceding the Press Release, and considering the insinuation of, or

inference from, the defamatory statements was that Mr. Black is unfit, personally or

professionally, to serve in CTVN’s ministry, or any other ministry, this statement was likewise

harmful to his reputation and caused him humiliation and shame.

       151.    Both statements are patently untrue, misleading and highly offensive to a

reasonable person.



                                               29
            Case 2:19-cv-01223-JFC Document 1 Filed 09/24/19 Page 30 of 38




        152.    CTVN’s statements are directly applicable to Mr. Black, as they name him

directly.

        153.    Any recipient of CTVN’s statements would understand the defamatory meaning

of those statements and would understand that these statements are to be applied to Mr. Black.

        154.    Mr. Black has suffered special harm as a result of the publication of these

statements, including, but not limited to, a diminished reputation amongst the CTVN Staff and in

the broader CTVN viewership and/or the national Christian community.

        155.    There is no conditionally privileged occasion which exists to allow CTVN to have

made the defamatory statements.

        156.    CTVN and its agents knew, or reasonably should have known, of the falsity of

each of the statements at the time those statements were made and acted with actual malice.

        157.    CTVN’s conduct, as described above, is outrageous, and demonstrates

intentionally willful, wanton, and reckless behavior on the part of CTVN.

        158.    CTVN and its agents had an appreciation for, and consciously disregarded, the

risk of harm to Mr. Black.

        159.    As a direct and proximate result of CTVN’s defamatory statements, Mr. Black has

sustained injuries and damages including, but not limited to: lost wages and income, past and

future; loss of job and career opportunities; loss of earning capacity; humiliation and

mortification; loss of reputation and esteem in the CTVN community and the broader national

Christian communities; damages to personal reputation and damage to business reputation; loss

of enjoyment of the ordinary pleasures or everyday life; and the loss of the ability to pursue

employment of choice.

                                               30
           Case 2:19-cv-01223-JFC Document 1 Filed 09/24/19 Page 31 of 38




          WHEREFORE, Mr. Black requests a judgment in his favor and against CTVN and an

award of all available actual, direct, consequential, and compensatory damages, available

attorneys’ fees and costs, punitive damages, and such other relief as the Court deems just and

proper.

                                             COUNT VII
                                              Slander

          160.   Mr. Black incorporates by reference, as if fully set forth here, the allegations of all

preceding and subsequent paragraphs.

          161.   The spoken words of Board Member Reverend Mitrik, on behalf of CTVN and its

Board at the November 13, 2018 meeting, impute disrepute and abusive and dangerous

propensities, among other negative attributes, upon Mr. Black.

          162.   As set forth above, those words darkened Mr. Black’s then-existing reputation for

being a man of compassion, faith and integrity among the Christian television community and

beyond.

          163.   CTVN’s statements are particularly harmful to an individual in Mr. Black’s

profession, considering these statements have made their way around the extended Christian

nonprofit community.       Now, because CTVN’s statements have caused confusion and Mr.

Black’s ill repute, other Christian television networks which would have considered engaging

Mr. Black are disinclined to employ him.

          164.   Board Member Reverend Mitrik’s statements, on behalf of the Board, are patently

untrue, misleading and highly offensive to a reasonable person.




                                                   31
            Case 2:19-cv-01223-JFC Document 1 Filed 09/24/19 Page 32 of 38




          165.   CTVN’s statements are directly applicable to Mr. Black, as they name him

directly.

          166.   Mr. Black has been harmed by the publication of CTVN’s spoken words.

          167.   CTVN and its agents knew, or reasonably should have known, of the falsity of

each the statements at the time those statements were made and acted with actual malice.

          168.   CTVN’s conduct, as described above, is outrageous, and demonstrates

intentionally willful, wanton, and reckless behavior on the part of CTVN. CTVN and its agents

had an appreciation for, and consciously disregarded, the risk of harm to Mr. Black.

          169.   As a direct and proximate result of CTVN’s slanderous statements, Mr. Black has

sustained injuries and damages including, but not limited to: lost wages and income, past and

future; loss of job and career opportunities; loss of earning capacity; humiliation and

mortification; loss of reputation and esteem in the CTVN community and the broader Christian

communities; damages to personal reputation and damage to business reputation; loss of

enjoyment of the ordinary pleasures or everyday life; and the loss of the ability to pursue

employment of choice.

          WHEREFORE, Mr. Black requests a judgment in his favor and against CTVN and an

award of all available actual, direct, consequential, and compensatory damages, available

attorneys’ fees and costs, punitive damages, and such other relief as the Court deems just and

proper.




                                               32
            Case 2:19-cv-01223-JFC Document 1 Filed 09/24/19 Page 33 of 38




                                            COUNT VIII
                                             False Light

         170.   Mr. Black incorporates by reference, as if fully set forth here, the allegations of all

preceding and subsequent paragraphs.

         171.   The statements of Reverend Mitrik, on behalf of CTVN and its Board at the

November 13, 2018 meeting, as well as the statements made in the Press Release, impute

disrepute and abusive and dangerous propensities, among other negative attributes, upon Mr.

Black.

         172.   As set forth above, these statements darkened Mr. Black’s then-existing

reputation for being a man of compassion, faith and integrity among the Christian television

community and beyond.

         173.   CTVN’s statements are particularly harmful to an individual in Mr. Black’s

profession, considering these statements have made their way around the extended Christian

television community. Now, to the extent CTVN’s statements caused confusion and Mr. Black’s

ill repute, other Christian television networks would have employed Mr. Black are disinclined to

employ him.

         174.   Both statements are patently untrue, misleading and highly offensive to a

reasonable person.

         175.   CTVN’s statements are directly applicable to Mr. Black, as they name him

directly.

         176.   Mr. Black has been harmed by the publication of CTVN’s statements.




                                                  33
           Case 2:19-cv-01223-JFC Document 1 Filed 09/24/19 Page 34 of 38




          177.   CTVN and its agents knew, or reasonably should have known, of the falsity of

each the statements at the time those statements were made and acted with actual malice.

          178.   CTVN’s conduct, as described above, is outrageous, and demonstrates

intentionally willful, wanton, and reckless behavior on the part of CTVN. CTVN and its agents

had an appreciation for, and consciously disregarded, the risk of harm to Mr. Black.

          179.   As a direct and proximate result of the statements made by Board Member

Reverend Mitrik at the November 13, 2018 meeting and through the Press Release, Mr. Black

has sustained injuries and damages including, but not limited to: lost wages and income, past

and future; loss of job and career opportunities; loss of earning capacity; humiliation and

mortification; loss of reputation and esteem in the CTVN community and the broader Christian

communities; damages to personal reputation and damage to business reputation; loss of

enjoyment of the ordinary pleasures or everyday life; and the loss of the ability to pursue

employment of choice.

          WHEREFORE, Mr. Black requests a judgment in his favor and against CTVN and an

award of all available actual, direct, consequential, and compensatory damages, available

attorneys’ fees and costs, punitive damages, and such other relief as the Court deems just and

proper.

                                     COUNT IX
 Violation of the Pennsylvania Wage Payment and Collection Law, 43 P.S. § 260.1, et sea.

          180.   Mr. Black incorporates by reference, as if fully set forth here, the allegations of all

preceding and subsequent paragraphs.




                                                   34
         Case 2:19-cv-01223-JFC Document 1 Filed 09/24/19 Page 35 of 38




        181.   The Pennsylvania Wage Payment and Collection Law, 43 P.S. § 260.1, et seq.

(the “WPCL”), provides that Pennsylvania employers must pay the final compensation of

separated employees in full and prohibits employers from wrongfully withholding severance

payments from an employee when terminated by employer.

        182.   Included in the definition of final compensation are fringe benefits such

separation pay or unpaid vacation or sick leave and wage supplements or any other pay

guaranteed by the employer. 43 P.S. § 260.2a. The WPCL defines the term “employer” broadly,

encompassing in its definition every person, firm, partnership, association, corporation, receiver

or other officer of a court and any agent or officer. 43 P.S. § 260.2a.

       183.    The WPCL further provides for the recovery of an employee’s costs and

attorneys’ fees in remedying violations of the same. 43 P.S. § 260.9a(f).

       184.    Pursuant to the WPCL, the payments that CTVN owes but has failed to pay to Mr.

Black constitute compensation, this includes, but is not limited to, three weeks of unused

vacation days, 2 unused personal days, 29 days of accrued sick leave.

       185.    Mr. Black has fulfilled his obligations and any conditions precedent to receiving

the payments and CTVN has violated the WPCL by failing and refusing to pay the foregoing

payments owed to Mr. Black.

       WHEREFORE, Mr. Black requests a judgment in his favor and against CTVN and an

award of all available actual, direct, consequential, and compensatory damages, available

attorneys’ fees and costs, in addition to damages and prejudgment and post judgment interest

awardable under the WPCL, and such other relief as the Court deems just and proper.



                                                 35
        Case 2:19-cv-01223-JFC Document 1 Filed 09/24/19 Page 36 of 38




                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Donald O. Black requests judgment in his favor and against

Defendant CTVN and asks this Court to order and/or enter judgment, inter alia:

   a. awarding Mr. Black his actual, direct, consequential and compensatory damages,

       including, without limitation, lost wages, lost benefits and damage to personal and

       business reputation;

   b. awarding Mr. Black punitive damages, available attorneys’ fees and costs, including any

       fees or costs associated with filing a demand with the American Arbitration Association;

   c. entering a declaration that Mr. Black is the owner of all rights in and to and/or associated

       with the IP Materials;

   d. issuing preliminary and permanent injunctions commanding the immediate transfer and

       release of all such IP Materials, including hard copies and all electronic manuscript and

       design files, along with passwords and associated digital names and contact information,

       to Mr. Black;

   e. awarding available prejudgment and post judgment interest; and

   f. awarding available attorney’s fees and costs, and all other and further relief to Mr. Black

       that this Court deems just and proper.

                                       JURY DEMAND

       A trial by jury is hereby demanded on all claims and issues so triable.




                                                36
        Case 2:19-cv-01223-JFC Document 1 Filed 09/24/19 Page 37 of 38




                                           Respectfully submitted,

                                           CLARK HILL PLC

Dated: September 24, 2019              By: /s/ Lauren D. Rushak
                                          Lauren D. Rushak, Esq.
                                          PA I.D. No. 83728
                                          lrushak@,clarkhill.com
                                          Lindsay S. Fouse, Esq.
                                          PA I.D. No. 320590
                                          lfouse@clarkhill.com
                                          One Oxford Centre
                                          301 Grant Street, 14th Floor
                                          Pittsburgh, PA 15219-1425
                                          (412) 394-7711

                                           Counsel for Plaintiff




                                      37
  Case 2:19-cv-01223-JFC Document 1 Filed 09/24/19 Page 38 of 38




                                       VERIFICATION

       I, Donald O. Black, do verify that the averments of fact made in the within Verified

Complaint are true and correct to the best of my personal knowledge, or information and belief.

       I understand that any false statements within my knowledge contained herein are made

subject to penalty under 28 U.S.C. § 1746, relating to unsworn declarations.



Date: September          , 2019
